Exhibit 10.7

HANESBRANDS INC.

PERFORMANCE-BASED ANNUAL INCENTIVE PLAN



--------------------------------------------------------------------------------

CERTIFICATE

I hereby certify that the attached document is the official version of the
Hanesbrands Inc. Performance-Based Annual Incentive Plan adopted by the Board of
Directors of the Company by resolution dated June 26, 2006 and subsequently
finalized by the duly authorized officers of the Company effective as of July 2,
2006.

Dated this 1st day of September, 2006.

 

HANESBRANDS INC.

By

 

/s/ Kevin Oliver

Its

  Senior Vice President, Human Resources



--------------------------------------------------------------------------------

HANESBRANDS INC.

PERFORMANCE-BASED ANNUAL INCENTIVE PLAN

1. Purpose. The purpose of the Hanesbrands Inc. Performance-Based Annual
Incentive Plan (the “Plan”) is to advance the interests of Hanesbrands Inc. and
its stockholders by providing certain of its key executives with annual
incentive compensation which is tied to the achievement of pre-established and
objective performance goals. The Plan is intended to provide Participants with
annual incentive compensation which is not subject to the deduction limitation
rules prescribed under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), and should be construed to the extent possible as
providing for remuneration which is “performance-based compensation” within the
meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.

2. Definitions. Where the context of the Plan permits, words in the masculine
gender shall include the feminine gender, the plural form of a word shall
include the singular form, and the singular form of a word shall include the
plural form. Unless the context clearly indicates otherwise, the following terms
shall have the following meanings:

 

  (a) Board means the Board of Directors of Hanesbrands Inc.

 

  (b) Committee means the Compensation and Benefits Committee of the Board, a
subcommittee thereof, or such other committee as may be appointed by the Board.
The Committee shall be comprised of two or more non-employee members of the
Board who shall qualify to administer the Plan as “outside directors” under
Section 162(m) of the Code and who shall qualify as “independent” under the New
York Stock Exchange listing requirements.

 

  (c) Corporation means Hanesbrands Inc., a Maryland corporation, and any
successor thereto.

 

  (d) Incentive Pool Fund means an amount equal to 3.0% of Operating Income.

 

  (e) Operating Income means the Corporation’s operating income for the
applicable Performance Period as reported in the Corporation’s income statement
and as



--------------------------------------------------------------------------------

adjusted to eliminate the effects of charges for restructurings, discontinued
operations, extraordinary items, other unusual or non-recurring items, and the
cumulative effect of tax or accounting changes, each as determined in accordance
with Generally Accepted Accounting Principles and identified in the financial
statements, in the notes to the financial statements or in the Management’s
Discussion and Analysis section of the financial statements.

 

  (f) Participant means (i) a “covered employee,” as defined in Section 162(m)
of the Code and the regulations promulgated thereunder, of the Corporation or
its Subsidiaries who has been selected by the Committee to participate in the
Plan during a Performance Period and (ii) each other employee of the Corporation
or its Subsidiaries who has been selected by the Committee to participate in the
Plan during a Performance Period.

 

  (g) Performance Award means an award granted pursuant to the terms of section
4 of this Plan. A Participant shall have no right to any Performance Award until
that award is paid.

 

  (h) Performance Period means the Corporation’s fiscal year, or such other
period as designated by the Committee.

 

  (i) Plan means the Hanesbrands Inc. Performance-Based Annual Incentive Plan,
as amended from time to time.

 

  (j) Pool Fund Allocation means the percentage of the Incentive Pool Fund that
is allocated to each Participant with respect to any Performance Period. A
maximum of 40% may be allocated to any single Participant. The total allocation
may not exceed 100%.

 

  (k) Subsidiary or Subsidiaries means any corporation or entity of which the
Corporation owns directly or indirectly, at least 50% of the total voting power
or in which it has at least a 50% economic interest, and which is authorized to
participate in the Plan.

 

-4-



--------------------------------------------------------------------------------

3. Plan Administration. The Committee shall have full discretion, power and
authority to administer and interpret the Plan and to establish rules and
procedures for its administration as the Committee deems necessary and
appropriate. The Committee may delegate to officers and employees of the
Corporation the authority to manage the day-to-day administration of the Plan
including without limitation the discretionary authority to (i) administer and
interpret the terms of the Plan, and (ii) amend the Plan only as necessary to
reflect any ministerial, administrative or managerial functions; provided that
any such amendment does not increase the Incentive Pool Fund or the Pool Fund
Allocation. Pool Fund Allocations shall be established by the Committee for a
Participant (or group of Participants) no later than ninety (90) days after the
commencement of each Performance Period (or the date on which 25% of the
Performance Period has elapsed, if earlier).

Any interpretation of the Plan or other act of the Committee (or its delegate)
in administering the Plan shall be final and binding upon all Participants.

4. Performance Awards. For each Performance Period, the Committee shall
determine the amount of a Participant’s Performance Award as follows:

 

  (a) General. The maximum amount of a Participant’s Performance Award shall be
equal to the Participant’s Pool Fund Allocation of the Incentive Pool Fund for
the Performance Period. The actual amount of a Participant’s Performance Award
may be reduced or eliminated by the Committee as set forth in subsection
(c) below.

 

  (b) Allocation of Incentive Pool Fund. The Incentive Pool Fund for each
Performance Period shall be allocated among Participants. The maximum award for
a Participant is equal to the Participant’s Pool Fund Allocation.

 

  (c) Reduction or Elimination of Pool Fund. The Pool Fund Allocation for each
Participant may be reduced or eliminated by the Committee in its sole
discretion; provided, however, that under no circumstances may the amount of the
Incentive Pool Fund, or the Pool Fund Allocation to any Participant, be
increased. Once

 

-5-



--------------------------------------------------------------------------------

the Committee has determined the amount of a Participant’s Performance Award
pursuant to subsections (a), (b), and (c) in this section 4, and upon the
certification required under section 5 hereto, the Committee shall pay the
Participant’s Performance Award pursuant to such terms and procedures as the
Committee shall adopt under section 3 hereto.

5. Payment of Performance Awards. Subject to any stockholder approval required
by law, payment of any Performance Award to a Participant for any Performance
Period shall be made in cash (or in stock or stock-based awards under the
Hanesbrands Inc. Omnibus Incentive Plan of 2006 as restated and/or amended from
time to time) after written certification by the Committee that the performance
goal for the Performance Period was achieved, and any other material terms of
the Performance Award were satisfied. Any Performance Award may be deferred
pursuant to the terms and conditions of the Corporation’s deferred compensation
plan or plans then in effect.

A Participant is not entitled to any award hereunder for the Performance Period
during which Participant breaches any confidentiality, proprietary information,
or non-compete provisions of any agreement or plan then in effect between
Corporation and Participant, and shall immediately forfeit his right to any
accrued but unpaid amounts attributable to any Performance Period. Further, if a
Participant breaches any confidentiality, proprietary information, or
non-compete provisions of any agreement or plan between Corporation and the
Participant in effect after the Participant’s termination of employment, the
Participant shall repay to Corporation any award paid to the Participant under
the Plan within one year of such breach (plus the cost of collection and a
reasonable rate of interest) and shall immediately forfeit his right to any
accrued unpaid amounts attributable to any Performance Period.

The Committee may make retroactive adjustments to and the Participant shall
reimburse to the Corporation any cash or equity based incentive compensation
paid to the Participant where such compensation was predicated upon achieving
certain financial results that were

 

-6-



--------------------------------------------------------------------------------

substantially the subject of a restatement, and as a result of the restatement
it is determined that the Participant otherwise would not have been paid such
compensation, regardless of whether or not the restatement resulted from the
Participant’s misconduct. In each such instance, the Corporation will, to the
extent practicable, seek to recover the amount by which the Participant’s cash
or equity based incentive compensation for the relevant period exceeded the
lower payment that would have been made based on the restated financial results.
The Corporation will, to the extent permitted by governing law, require
reimbursement of any cash or equity based incentive compensation paid to any
named executive officer (for purposes of this policy “named executive officers”
has the meaning given that term in Item 402(a)(3) of Regulation S-K under the
Securities Exchange Act of 1934) where: (i) the payment was predicated upon the
achievement of certain financial results that were subsequently the subject of a
substantial restatement, and (ii) in the Committee’s view the officer engaged in
fraud or misconduct that caused or partially caused the need for the substantial
restatement. In each instance described above, the Corporation will, to the
extent practicable, seek to recover the described cash or equity based incentive
compensation for the relevant period, plus a reasonable rate of interest.

6. Plan Amendment and Termination. Except as explicitly provided by law, this
Plan is provided at the Corporation’s sole discretion and the Board or the
Committee may modify or terminate it at any time, prospectively or
retroactively, without notice or obligation for any reason, subject to obtaining
any necessary stockholder approval as required by law, regulation, or listing
exchange requirement. In addition, there is no obligation to extend the Plan or
establish a replacement plan in subsequent years.

7. Miscellaneous Provisions.

 

  (a) Employment Rights. The Plan does not constitute a contract of employment
and participation in the Plan will not give a Participant the right to continue
in the employ of the Corporation, or any of its subsidiaries or affiliates, on a
full-time, part-time, or any other basis. Participation in the Plan will not
give any Participant any right or claim to any benefit under the Plan, unless
such right or claim has specifically been granted by the Committee under the
terms of the Plan.

 

-7-



--------------------------------------------------------------------------------

  (b) Committee’s Decision Final. Any interpretation of the Plan and any
decision on any matter pertaining to the Plan which is made by the Committee in
its discretion in good faith shall be binding on all persons.

 

  (c) Governing Law. Except to the extent superseded by the laws of the United
States, the laws of the State of North Carolina, without regard to any state’s
conflict of laws principles, shall govern in all matters relating to the Plan.
Any legal action related to this Plan shall be brought only in a federal or
state court located in North Carolina.

 

  (d) Interests Not Transferable. Any interests of Participants under the Plan
may not be voluntarily sold, transferred, alienated, assigned or encumbered,
other than by will or pursuant to the laws of descent and distribution.

 

  (e) Severability. In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provision(s) had never been contained in
the Plan.

 

  (f) Withholding. The Corporation will withhold from any amounts payable under
this Plan all federal, state, foreign, city and local taxes as shall be legally
required.

 

  (g) Effect on Other Plans or Agreements. Payments or benefits provided to a
Participant under any stock, deferred compensation, savings, retirement or other
employee benefit plan are governed solely by the terms of such plan.

8. Effective Date. This Plan shall be effective as of July 2, 2006, as approved
by Sara Lee Corporation as the sole shareholder of the Corporation. The Plan
shall automatically terminate as of the first meeting of shareholders on and
after the first anniversary of the date on which the Corporation first issues
equity securities of the Corporation that are required to be registered under
Article II of the Securities Exchange Act of 1934, as amended, unless
resubmitted to and approved by shareholders prior to that date.

 

-8-